DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. HK13107541.4, filed on 6/26/2013, and Application No. HK13107780.4, filed on 7/3/2013.
Claim Objections
Claims 33-44 and 46-51 are objected to because of the following informalities:  
Claims 33-44 each further limit the subject matter of cancelled, non-existing claims.  For examination purposes, each of these claims is treated to have depended from independent claim 33 except for claims that seem to particularly further limit subject matter of an existing claim.
Claims 46-51 seem to be generic of independent claim 45 but are recited to further limit subject matter of claim set 32-44.  For examination purposes, each of these claims is treated to have depended from independent claim 45 except for claims that seem to particularly further limit subject matter of an existing claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32-33, 35-39, 44-48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 2013/0164567 A1) in view of White (US 2008/0309289 A1 – see IDS) and Kritzer (US 2011/0003185 A1 – see IDS).
	Regarding Claims 32 and 45, Olsson discloses a lithium-polymer based battery pack (battery pack module 600 including Li-ion polymer cells) for powering a hand held power tool or a garden tool [pars. 0081,0115,0132; Fig. 6], the battery pack comprising:
a housing (i.e., outer casing assembly comprising half shells 610,620) selectively connectable to and supportable by a hand held power tool or a garden tool [pars. 0132-133; Fig. 6]; and
a plurality of battery cells (battery assembly 200 including battery elements 202 of Li-Ion polymer cells) located within the housing, the plurality of cells being interconnected to have a combined nominal output voltage (e.g., electrically connected in series or parallel) and, wherein each battery cell has a lithium-polymer based chemistry [par. 0115],
wherein a cradle frame (housing 110) fitted with a cover (lid assembly 120) is arranged to hold a stack of the plurality of battery cells (assembly 200) [par. 0085; Figs. 1A,2], and
wherein the cradle frame fits within the housing.
	Olsson fails to disclose: (a) the plurality of cells being interconnected to have a combined nominal output voltage of at least 4 volts and being capable to produce an average discharge current of greater than 10 amps, wherein each battery cell has a nominal charged internal impedance of less than or equal to approximately 10 milliohms; and (b) wherein each of the plurality of battery cells is supported within the housing in a resiliently deformable cradle surrounding and supporting at least a part of each battery cell, wherein each resiliently deformable cradle includes side edges so as to provide mechanical protection for sides of each of the plurality of battery cells, each of the plurality of battery cells held within its own respective resiliently deformable cradle.
	Pertaining (a) above, White, from the same field of endeavor, discloses a lithium-polymer based battery pack 16 for powering a hand held power tool or a garden tool 12 [pars. 0024-26; Fig. 1] comprising a plurality of battery cells located within a housing (not shown), the plurality of battery cells being interconnected to have a combined nominal output voltage of at least 4 volts (e.g., at least 18V) and being capable to produce an average discharge current of greater than 10 amps, wherein each battery cell has a lithium-polymer based chemistry and a nominal charged internal impedance of less than or equal to approximately 10 milliohms [White – pars. 0025-26,0029-30,0034; Fig. 3].  White further teaches that it can be assumed that such battery characteristics can be assumed to be suitable for most general purpose electronic devices [White – par. 0004].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of White to have modified the battery pack of Olsson, wherein the plurality of cells are interconnected to have a combined nominal output voltage of at least 4 volts and are capable to produce an average discharge current of greater than 10 amps, and wherein each battery cell has a nominal charged internal impedance of less than or equal to approximately 10 milliohms, as well-known characteristic of a lithium-polymer based battery pack in the art which are suitable for most general purpose electronic devices such as power tools. 
	Pertaining (b) above, Kritzer, from the same field of endeavor, discloses a discloses a battery pack 18 comprising a plurality of battery cells 11, wherein each of the plurality of battery cells is supported in a resiliently deformable cradle (sealing frame 1 having a flexible and reversibly compressible porous element 20 incorporated therein by attachment to base body 2) surrounding and supporting at least a part of each battery cell, wherein each resiliently deformable cradle includes side edges so as to provide mechanical protection for sides of each or the plurality of battery cells, and each of the plurality of battery cells held within its own respective resiliently deformable cradle, wherein the cell cradles mechanically fix the battery cells and suppress leaking of electrolyte from the interior to the exterior of the battery cells, and wherein the resiliently deformable substrate cushions the volume extension of the adjacent cells and establish in each state of extension a thermal contact between itself and the adjacent cells [Kritzer — pars. 00190024,0031-35,0116,0121-129; Figs. 1a-2,8,11-14]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kritzer to have further modified the battery pack of Olsson, wherein each of the plurality of battery cells is supported within the housing in a resiliently deformable cradle surrounding and supporting at least a part of each battery cell, wherein each resiliently deformable cradle includes side edges so as to provide mechanical protection for sides of each of the plurality of battery cells, and each of the plurality of battery cells held within its own respective resiliently deformable cradle and disposed within a cradle frame, wherein the cell cradles mechanically fix the battery cells and suppress leaking of electrolyte from the interior to the exterior of the battery cells, and wherein the resiliently deformable substrate cushions the volume extension of the adjacent cells and establish in each state of extension a thermal contact between itself and the adjacent cells.
	Regarding Claim 33, modified Olsson discloses wherein each battery cell is located and supported within a cell channel defined through a face on the respective resiliently deformable cradle (i.e., space accommodating half of a battery cell along the planar surface of the porous element 20) [Kritzer – Figs. 1,6,10a].
	Regarding Claim 35, Kritzer discloses wherein each of the battery cells includes an anode electrode sheet, a cathode electrode sheet, and a lithium-polymer based substrate located between the anode and cathode electrode sheets (i.e., inherent feature of prismatic battery cell), and wherein each of the battery cells is generally flat (i.e., prismatic) and has a cell width and a cell thickness (i.e., inherent feature of prismatic battery cell) [Olsson – par. 0073], but fails to teach the cell thickness is less than 15% of the cell width.  However, Kritzer discloses a battery pack of compact construction and having generally flat battery cells (i.e., Coffee-Bag cells) with a cell width and cell thickness suitable for mobile applications, wherein the flat cell construction allows manufacture of thinner cells having higher energy density and lower manufacturing cost [Kritzer — pars. 0065-66,0114; Figs. 1a-1c,8]. Kritzer further discloses the cell thickness being less than 5% of the cell width (i.e., as an example, Kritzer discloses the cell thickness of about 1 cm and the cell width to be more than 20 cm, which results in a thickness to width ratio of less than 5 % [Kritzer — par. 0113]).  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kritzer to have further modified the battery pack of Olsson, wherein each of the plurality of battery cells has a thickness that is less than 15% of the cell width, wherein the flat cell construction allows manufacture of thinner cells having higher energy density and lower manufacturing cost [Carrier — par. 0036; Fig. 13A & Kritzer — pars. 0065-66,0114; Figs. 1a-1c,8].
	Regarding Claims 36 and 47, modified Olsson discloses wherein the plurality of battery cells are layered within the housing such that each battery cell is lying adjacent to another one of the battery cells (inherent for plurality of prismatic battery cells) [Olsson – par. 0073], and further including a resiliently deformable substrate (i.e., reversibly compressible porous element 20) between the adjacent battery cells [Kritzer – Fig. 12].
	Regarding Claims 37 and 48, modified Olsson discloses wherein the resiliently deformable substrate defines the resiliently deformable cradle, and wherein the side edges of the resiliently deformable cradle integrally combine with the resiliently deformable substrate [Kritzer — pars. 00190024,0031-35,0116,0121-129; Figs. 1a-2,8,11-14].
	Regarding Claim 38, modified Olsson discloses wherein the resiliently deformable substrate is thermally conductive [Kritzer – pars. 0041-43], wherein the lithium-polymer based battery pack includes at least one sensor element (temperature sensor 166) located between at least two adjacent ones of the battery cells [Olsson – par. 0107; Kritzer – par. 0064], said sensor element providing a sensor signal to a battery controller (battery control element 142) [Olsson – pars. 0100,0107; Fig. 1A], and wherein the sensor element includes a temperature sensor.
	Regarding Claim 39, modified Olsson discloses wherein a pressure sensing element is located between at least two adjacent ones of the battery cells, the pressure sensing element configured to provide a pressure sensor signal to a battery controller [Olsson – pars. 0100,0107; Kritzer – par. 0064].
	Regarding Claims 44 and 51, modified Olsson discloses wherein each resiliently deformable cradle includes two or more resiliently deformable members each abutting at least one respective battery cell [Olsson – Fig. 3].
	Regarding Claim 46, Olsson discloses further a printed circuit board assembly (PCB element 152) attached to the cover, the printed circuit board assembly containing electronics for controlling the lithium-polymer based battery pack [par. 0085; Fig. 1A].
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, White and Kritzer, as applied to claim 32 above, and further in view of Rasskamp (US 2010/0218386 A1 – see IDS) and Urry (US 2001/0000238 A1 – see IDS).
Regarding Claim 40, modified Olsson fails to disclose wherein the housing defines a housing volume and the plurality of battery cells provides a combined battery volume, and wherein a ratio of the combined battery volume to the housing volume is greater than 80%.  However, Rasskamp, from the same field of endeavor, discloses providing a battery pack having a battery pack volume arranged within the compartment of a device housing of a power tool in a space-saving manner [Rosskamp — pars. O007-8].  In particular, Rosskamp discloses that the compartment 16 has a compartment volume 17 that substantially matches the volume of the battery pack 15 such that the battery pack 15 is received within the compartment 16 substantially completely [Rosskamp — pars. 0025: Fig. 2].  Further, Urry teaches a battery pack (battery 10) comprising a battery housing 12 and a plurality of battery cells 30 arranged parallel to each other in a compact relationship to closely abut the interior sides of the housing to fit compactly within the battery housing in order to maximize volume consumption of the housing so the internal volume of housing is fully utilized by the batteries [Urry - par. 0020; Figs. 1-2].  Thus, an ordinary skilled artisan would readily appreciate that the teachings of Rosskamp and Urry establish the size/volume of the battery pack housing relative to the size/volume of the battery cells as result-effective variables in order to arrange the battery pack in the housing in a space-saving manner. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Rosskamp and Urry to have further modified the battery pack of Olsson, wherein the housing defines a housing volume and the plurality of battery cells provide a combined battery volume, and wherein a ratio of the combined battery volume to the housing volume is greater than 80% in order to arrange the battery pack in the housing in a space-saving manner [Rosskamp - par. 0007; MPEP 2145(II)].
Claim(s) 34, 41-42 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, White and Kritzer, as applied to claims 32 and 45 respectively, and further in view of Carrier (US 2008/0180059 A1 – see IDS).
Regarding Claim 34, Olsson discloses wherein the cradle frame is a case enclosure having a base and four surrounding side walls defining a cavity for holding the stack of the plurality of battery cells, and wherein each of the plurality of terminal tabs are provided with an exposed connection terminal disposed on a surface of the cover, wherein an opening provided in one end side wall of the case enclosure to allow space for and accommodate connection access to a plurality of terminal tabs connecting the plurality of battery cells within the case enclosure [Olsson – Figs. 1A,2].  Olsson fails to disclose wherein an opening is provided in each of the opposed end side walls of the case enclosure to allow space for and accommodate connection access to a plurality of terminal tabs connecting the plurality of battery cells within the case enclosure.  However, providing the remainder of the side walls to have an opening each would depend on from which side the terminal tabs of each respective battery are configured to extend from, which is an obvious configuration known in the art.  For example, Carrier discloses a plurality of generally flat battery cells 1305 comprising a first terminal tab (tab 1303) connected with an anode sheet of the cell and a second terminal tab (tab 1303) connected with a cathode sheet of the cell (i.e., the tabs being connected to the anode sheet or cathode sheet, respectively, is an inherent feature of all battery call of this configuration), the first terminal tab extending from a first side edge of the cell and the second terminal tab extending from a second side edge of the cell, the second side edge being a different side edge than the first side edge of the cell, for serially connecting the plurality of battery cells [Carrier — par. 0119; Fig. 13A,13B].  Moreover, since Olsson discloses that the plurality of battery cells may be connected in series or parallel [Olsson – par. 0115], it would be further conceivable for an ordinary skilled artisan to configure terminal tabs of at least some of the battery cells to extend from a third side edge and a fourth side edge of the respective battery cells in order to form a parallel connection between sets of battery cells connected in series as a well-known configuration in the art, and further to provide an opening on each of the opposed end side walls of the case enclosure to allow space for and accommodate connection access to a plurality of terminal tabs connecting the plurality of battery cells within the case enclosure.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the battery pack of Olsson, wherein terminal tabs of at least some of the battery cells to extend from a third side edge and a fourth side edge of the respective battery cells in order to form a parallel connection between sets of battery cells connected in series as a well-known configuration in the art, and wherein an opening is provided in each of the opposed end side walls of the case enclosure to allow space for and accommodate connection access to a plurality of terminal tabs connecting the plurality of battery cells within the case enclosure.
Regarding Claims 41 and 49, modified Olsson fails to disclose wherein each of the battery cells includes a first connection lead connected with an anode electrode sheet of the battery cell and a second connection lead connected with a cathode electrode sheet of the battery cell, the first connection lead extending from a first edge of the battery cell and the second connection lead extending from a second edge of the battery cell, the second edge being a different edge than the first edge.  However, Carrier discloses a plurality of generally flat battery cells 1305 comprising a first connection lead (tab 1303) connected with an anode sheet of the cell and a second connection lead (tab 1303) connected with a cathode sheet of the cell (i.e., the tabs being connected to the anode sheet or cathode sheet, respectively, is an inherent feature of all battery call of this configuration), the first connection lead extending from a first edge of the cell and the second connection lead extending from a second edge of the cell, the second edge being a different edge than the first edge of the cell, for serially connecting the plurality of battery cells [Carrier — par. 0119; Fig. 13A,13B].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Carrier to have further modified the battery pack of Olsson, wherein each of the battery cells includes a first connection lead connected with an anode electrode sheet of the battery cell and a second connection lead connected with a cathode electrode sheet of the battery cell, the first connection lead extending from a first edge of the battery cell and the second connection lead extending from a second edge of the battery cell, the second edge being a different edge than the first edge, for serially connecting the plurality of battery cells.
Regarding Claims 42 and 50, modified Olsson discloses wherein the plurality of battery cells are stacked within the housing such that each battery cell is lying adjacent to another one of the battery cells, wherein at least one of the first and second connection leads are joined with a connection lead of an adjacent battery cell [I.d.].
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson, White, Kritzer and Carrier, as applied to claim 41 above, and further in view of Han (2012/0301747 A1 – see IDS).
Regarding Claim 43, modified Olsson fails to disclose further a guide member having a convex guiding surface abutting the joined connection leads extending between adjacent battery cells.  However, Han, from the same field of endeavor, discloses a battery pack (battery stack 110) comprising a plurality of battery cells (battery units 220 u), each battery cells having first and second connection lead (first and second cell tabs 111a,111b} for serially connecting the plurality of battery cells by joining the first and second connection leads of adjacent cells [Han — par. 0038: Figs. 2a,2b], and further a guide member (supports 132) having a convex guiding surface abutting the joined connection leads extending between adjacent cells to support the first and second lead connections as they bend in opposite directions to form the serial connection between adjacent battery cells [Han – pars. 0051-52; Figs. 6b,6c,8c].  Therefore, before the effective fling date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Han to have further modified the battery pack of Olsson to have included a guide member having a convex guiding surface abutting the joined connection leads extending between adjacent battery cells in order to support the first and second lead connections as they bend in opposite directions to form the serial connection between adjacent battery cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724